Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Response to Amendment
	The amendment filed 4/28/2022 does not place the application in condition for allowance.
	The art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as obvious over WO2018/104943A1 to Maimon (of record), and further in view of US PGPub 2011/0186124 to Agui. The subject matter of Maimon finds support in US Provisional Application 62/430,589 filed 12/6/2016 (referred to as ‘589). Supporting information regarding physical properties is provided by “Nanoporous n-TiO2/selenium/p-CuCNS photovoltaic cell” to Tennakone (of record), US PGPub 2017/0178822 to Irwin, US PGPub 2015/0255636 to Yamashita (of record), and US PGPub 2011/0297217 to Barkhouse.
Regarding claims 1-3, 5, and 6, Maimon teaches a method of forming a solar cell comprising the steps of
forming a first transparent contact on a substrate (P18/L32-P19/L3; “additional electrode” of P19/L23-24; “positive electrode” of claim 7 of ‘589)
depositing a p-type chalcogen absorber layer to be in electrical contact with the first transparent contact (P19/L11-14; bottom of p. 1, 4, 5 of ‘589 specification; the paragraph spanning p. 2327-2328 of Tennakone teaches that grey selenium, as disclosed by Maimon, is necessarily p-type)
depositing an n-type layer comprising zinc oxide (ZnO is recited as a particular material of the “electron transmitting layer” of Maimon; ¶0050 of Irwin teaches that ZnO is n-type), wherein a p-n junction is formed between the n-type layer and a p-type chalcogen absorber layer (P19/L3-7; claims 9, 12 of ‘589)
providing a second transparent contact to be in electrical contact with the n-type layer (P18/L31-P19/L3; claim 8 of ‘589).
As disclosed by Maimon, the second transparent contact is formed on the substrate, the n-type layer is formed on the second transparent contact and the p-type chalcogen absorber layer is deposited on the n-type layer. However, Maimon is clear that the configuration of the p-type chalcogen absorber layer and the n-type layer can be reversed, with the necessary rearrangement of the order of layer deposition and formation (P20/L2-6; p. 4-5 of ‘589 specification). Therefore, a skilled artisan would at once envisage a method in which the first transparent contact is formed on the substrate, the p-type chalcogen absorber layer is deposited on the first transparent contact, the n-type layer is deposited on the p-type chalcogen absorber layer, and the second transparent contact is formed on the n-type layer. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Maimon teaches that the second transparent contact is formed of zinc oxide in an embodiment, but does not teach a step of depositing a protective interlayer onto the n-type layer, and therefore forming the second transparent contact on the protective interlayer. Agui teaches that an additional layer (11 of Fig. 3) can be formed in direct contact with a transparent contact formed of zinc oxide in order to better control crystal growth of the transparent contact and improve conductivity (¶0010, 0011, 0044-0047). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to deposit an n-type layer on the p-type chalcogen absorber layer, and to deposit another n-type interlayer onto the n-type layer, such that the second transparent contact is formed on the n-type interlayer, in order to improve electrical properties of the second transparent contact. 
While, the references do not specifically teach that the n-type interlayer is a protective interlayer, wherein the zinc oxide interlayer being disposed between the n-type layer and the second transparent contact serves to protect the p-n junction during the forming of the second transparent contact, this property is necessarily present as the interlayer is deposited after and onto the n-type layer and before the second transparent contact. Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  
Per claim 2, modified-Maimon teaches the limitations of claim 1. Maimon teaches that the second transparent electrode is aluminum-doped zinc oxide in an embodiment (P18/L31-33; see also ¶0012-0017, 0045 of Agui), and that the first electrode is transparent in an embodiment (P19/L24), but does not specifically teach that the material of the first transparent conducting oxide. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second transparent contact of aluminum-doped zinc oxide, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Barkhouse teaches that zinc oxide has a bandgap greater than 2.5 (Table 1). 
Per claim 3, modified-Maimon teaches the limitations of claim 1. Maimon teaches that the second transparent electrode is aluminum-doped zinc oxide in an embodiment (P18/L31-33; see also ¶0012-0017, 0045 of Agui), and that the first electrode is transparent in an embodiment (P19/L24), but does not specifically teach that the material of the first transparent conducting oxide. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second transparent contact of aluminum-doped zinc oxide, indium-tin-oxide or fluorine-doped tin oxide as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Per claim 5, modified-Maimon teaches the limitations of claim 1. According to the reasoning and cited passages above, the protective interlayer comprises zinc oxide.
Per claim 6, modified-Maimon teaches the limitations of claim 1. Maimon teaches a step of forming an electron-blocking layer (“hole transmitting layer”; ¶0032 of Yamashita teaches that an electron-blocking layer and a hole transport layer are synonymous because of their physical properties; therefore a skilled artisan would understand that Maimon’s hole transmitting layer is also an electron-blocking layer), comprised of a material having a workfunction between 4.8 eV and 6.0 eV (P19/L14-22; p. 3 of ‘589 specification) between the chalcogen absorber layer and the second transparent contact. Therefore a skilled artisan would at once envisage an embodiment of a method in which an electron-blocking layer is formed on the first transparent contact, based on the cited passages and reasoning above. 
Therefore the method of modified-Maimon teaches forming an electron-blocking layer of a material with a workfunction in a range that overlaps that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding claims 7-11 and 13-15, Maimon teaches a solar cell comprising
a substrate (“transparent substrate”, P18/L31-P19/L3)
a first transparent contact (“additional electrode” of P19/L23-24; “positive electrode” of ‘589)
a p-type chalcogen absorber layer disposed on the first transparent contact (P19/L11-14; bottom of p. 1, 4, 5 of ‘589 specification; the paragraph spanning p. 2327-2328 of Tennakone teaches that grey selenium, as disclosed by Maimon, is necessarily p-type), wherein a p-n junction is formed between an n-type layer and the p-type chalcogen absorber layer
an n-type layer disposed on the p-type chalcogen absorber layer comprising zinc oxide (ZnO is recited as a particular material of the “electron transmitting layer” of Maimon; ¶0050 of Irwin teaches that ZnO is n-type)
a second transparent contact (“transparent electrode” of P18/L32-P9/L3; claim 8 of ‘589) disposed on the n-type layer.
As disclosed by Maimon, the second transparent contact is provided on the substrate, rather than the first transparent contact being disposed on the substrate. However, Maimon is clear that the configuration of the p-type chalcogen absorber layer and the n-type layer can be reversed (P20/L2-6; p. 4-5 of ‘589 specification). Therefore, a skilled artisan would at once envisage a method in which the first transparent contact is disposed on the substrate,  the p-type chalcogen absorber layer is disposed on the first transparent contact, the n-type layer is disposed on the p-type chalcogen absorber layer, and the second transparent contact is disposed on the n-type layer. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Maimon teaches that the second transparent contact is formed of zinc oxide in an embodiment, but does not teach a protective interlayer disposed on the n-type layer, and the second transparent layer being disposed on the protective interlayer. Agui teaches that an additional layer (11 of Fig. 3) can be formed in direct contact with a transparent contact formed of zinc oxide in order to better control crystal growth of the transparent contact and improve conductivity (¶0010, 0011, 0044-0047). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to deposit an n-type layer on the p-type chalcogen absorber layer, and to deposit another n-type interlayer onto the n-type layer, such that the second transparent contact is formed on the n-type interlayer, in order to improve electrical properties of the second transparent contact. 
A skilled artisan would understand that both the n-type layer and the n-type interlayer should be present over the same area the p-type chalcogen absorber layer is present to collect photogenerated carriers. Agui provides no motivation to dispose the n-type interlayer and n-type layer over different regions. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the n-type interlayer to fully cover the n-type layer to collect carriers.
While, the references do not specifically teach that the n-type interlayer is a protective interlayer, this property is necessarily present as the interlayer is formed of zinc oxide and disposed between the n-type layer and the second transparent contact. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claim 8, modified-Maimon teaches the limitations of claim 7. The substrate is formed of glass in an embodiment, which is necessarily transparent to light (P19/L1).
Per claim 9, modified-Maimon teaches the limitations of claim 7. Maimon teaches that the second transparent electrode is aluminum-doped zinc oxide in an embodiment (P18/L31-33; see also ¶0012-0017, 0045 of Agui), and that the first electrode is transparent in an embodiment (P19/L24), but does not specifically teach that the material of the first transparent conducting oxide. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second transparent contact of aluminum-doped zinc oxide, indium-tin-oxide or fluorine-doped tin oxide as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Barkhouse teaches that zinc oxide has a bandgap greater than 2.5 (Table 1). 
Per claims 10 and 11, modified-Maimon teaches the limitations of claim 7. Maimon teaches that the second transparent electrode is aluminum-doped zinc oxide in an embodiment (P18/L31-33; see also ¶0012-0017, 0045 of Agui), and that the first electrode is transparent in an embodiment (P19/L24), but does not specifically teach that the material of the first transparent conducting oxide. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second transparent contact of aluminum-doped zinc oxide, indium-tin-oxide or fluorine-doped tin oxide as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Per claim 13, modified-Maimon teaches the limitations of claim 7. According to the reasoning and cited passages above, the protective interlayer comprises zinc oxide.
Per claims 14 and 15, modified-Maimon teaches the limitations of claim 7. Maimon teaches an electron-blocking layer (“hole transmitting layer”; ¶0032 of Yamashita teaches that an electron-blocking layer and a hole transport layer are synonymous because of their physical properties; therefore a skilled artisan would understand that Maimon’s hole transmitting layer is also an electron-blocking layer) disposed between a p-type chalcogen absorber layer and a transparent contact (P19/L14-22; p. 3 of ‘589 specification), wherein the electron-blocking layer comprises a material having a workfunction of between 4.8 and 6 electron volts. Therefore a skilled artisan would at once envisage an embodiment of a solar cell in which an electron-blocking layer is disposed on the first transparent contact, based on the cited passages and reasoning above. 
The cell of modified-Maimon teaches an electron-blocking layer of a material with a workfunction in a range that overlaps that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The electron-blocking layer comprises molybdenum trioxide in an embodiment (P19/L16).
Regarding claims 16-18 and 20, Maimon teaches a solar cell comprising
a substrate (“transparent substrate”, P18/L31-P19/L3)
a first transparent contact disposed on the substrate (“additional electrode” of P19/L23-24; “positive electrode” of ‘589)
an electron-blocking layer (“hole transmitting layer”; ¶0032 of Yamashita teaches that an electron-blocking layer and a hole transport layer are synonymous because of their physical properties; therefore a skilled artisan would understand that Maimon’s hole transmitting layer is also an electron-blocking layer) disposed on the first transparent contact (P19/L14-22; p. 5 of ‘589 specification), wherein the electron-blocking layer comprises a material having a workfunction of between 4.8 and 6 electron volts
an n-type layer disposed on the p-type chalcogen absorber layer comprising zinc oxide (ZnO is recited as a particular material of the “electron transmitting layer” of Maimon; ¶0050 teaches that ZnO is n-type)
a second transparent contact (“transparent electrode” of P18/L32-P9/L3; claim 8 of ‘589) disposed on the n-type layer.
As disclosed by Maimon, the second transparent contact is provided on the substrate, rather than the first transparent contact being disposed on the substrate. However, Maimon is clear that the configuration of the p-type chalcogen absorber layer and the n-type layer can be reversed (P20/L2-6; p. 4-5 of ‘589 specification). Therefore, a skilled artisan would at once envisage a method in which the first transparent contact is disposed on the substrate, the electron-blocking layer is disposed on the first transparent contact, the p-type chalcogen absorber layer is disposed on the electron-blocking layer, the n-type layer is disposed on the p-type chalcogen absorber layer, and the second transparent contact is disposed on the n-type layer. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
Maimon’s solar cell includes an electron-blocking layer of a material with a workfunction in a range that overlaps that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Maimon teaches that the second transparent contact is formed of zinc oxide in an embodiment, but does not teach a protective interlayer disposed on the n-type layer, and the second transparent being disposed on the protective interlayer. Agui teaches that an additional layer (11 of Fig. 3) can be formed in direct contact with a transparent contact formed of zinc oxide in order to better control crystal growth of the transparent contact and improve conductivity (¶0010, 0011, 0044-0047). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to deposit an n-type layer on the p-type chalcogen absorber layer, and to deposit another n-type interlayer onto the n-type layer, such that the second transparent contact is formed on the n-type interlayer, in order to improve electrical properties of the second transparent contact. 
A skilled artisan would understand that both the n-type layer and the n-type interlayer should be present over the same area the p-type chalcogen absorber layer is present to collect photogenerated carriers. Agui provides no motivation to dispose the n-type interlayer and n-type layer over different regions. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the n-type interlayer to fully cover the n-type layer to collect carriers.
While, the references do not specifically teach that the n-type interlayer is a protective interlayer, this property is necessarily present as the interlayer is formed of zinc oxide and disposed between the n-type layer and the second transparent contact. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claim 17, modified-Maimon teaches the limitations of claim 16. The substrate is formed of glass in an embodiment, which is necessarily transparent to light (P19/L1).
Per claim 18, modified-Maimon teaches the limitations of claim 16. Maimon teaches that the second transparent electrode is aluminum-doped zinc oxide in an embodiment (P18/L31-33; see also ¶0012-0017, 0045 of Agui), and that the first electrode is transparent in an embodiment (P19/L24), but does not specifically teach that the material of the first transparent conducting oxide. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second transparent contact of aluminum-doped zinc oxide, indium-tin-oxide or fluorine-doped tin oxide as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Barkhouse teaches that zinc oxide has a bandgap greater than 2.5 (Table 1). 
Per claim 20, modified-Maimon teaches the limitations of claim 16. The electron-blocking layer comprises molybdenum trioxide in an embodiment (P19/L16).
	
Allowable Subject Matter
Claims 4, 12, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art, Maimon, prefers the diffusion of Te into the absorber layer for adhesion and doping purposes (see cited passages above, also P14/L16-27, p. 3, of ‘589 specification, claims 77, 78 of ‘589). Therefore a skilled artisan would not modify Maimon to form the p-type chalcogen absorber layer with pure Se.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Even though references relied upon in rejections above were previously made of record, the reasoning is new.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Optimization of CdO layer in a Se-CdO photovoltaic cell”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726